internal_revenue_service number release date index number -------------------------------- ------------------------------ -------------------------------- ---------------------------------- in re ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-150767-06 date date legend legend grantor spouse trust ------------------ ---------------- ------------------------------------------------------------------------- --------------------------- ---------------------- ------------- -------------------------------------------------- ------------------------------------ -------------------------- ------------------------- ------------------------ ----------------- ------------------- ------------------- ------- ------- ------- ---------- -------- ---------- appointed property trust ----------------------------------------------------------------- state state partnership state statute date date date date date date year year year a b c d dear -------------------------- this is in response to a letter dated date submitted by your personal representative and subsequent correspondence requesting rulings under and plr-150767-06 g of the internal_revenue_code and and of the procedure and administration regulations the facts submitted and the representations made are as follows on date in year grantor established an irrevocable_trust trust for the benefit of grantor’s daughter and her issue_date is a date that is before date but after date article one of trust provides that trust will terminate upon the later of grantor’s death or the death of grantor’s daughter upon termination the trust estate will be distributed to grantor’s then living issue per stirpes if any if none to the then living issue other than grantor of grantor’s mother per stirpes article one further provides that during the trust term the trustees have the discretion to distribute net_income and principal among grantor’s then living descendants there is no requirement to equalize distributions among beneficiaries article seventh provides that the trustees have the power to change trust’s situs on date trust’s situs was state on date grantor transferred an a percent interest in partnership to trust the partnership_interest was valued at dollar_figureb grantor and his spouse spouse retained an accounting firm to prepare their year form sec_709 united_states gift_tax returns reporting the date gift on the form sec_709 grantor and spouse elected to treat gifts made by either in year as gifts made by both pursuant to ' on date in year grantor transferred dollar_figurec in cash to trust date is a date that is before date but after date no form_709 was filed reporting this gift because due to a misunderstanding grantor failed to inform the accounting firm he hired to prepare his year tax returns of this gift on or around date grantor and spouse filed form sec_709 reporting the date gift on these returns grantor and spouse elected to treat gifts made by either in year as made by both pursuant to ' the applicability of the generation-skipping_transfer gst tax to trust and the failure to allocate gst_exemption to the date and date transfers made to trust was discovered in year it has been represented that grantor and spouse have allocated dollar_figured of their respective gst exemptions to date on date the trustees changed trust’s situs to state on date pursuant to state statute the trustees appointed certain of trust’s assets to a new trust appointed property trust the terms of which are virtually identical to trust on date pursuant to state statute the trustees appointed cash from trust to appointed property trust the trustees expect to make future appointments of assets from trust to appointed property trust plr-150767-06 state statute provides in relevant part that a trustee of an irrevocable inter_vivos_trust who has absolute discretion to invade the principal of the trust for the benefit of one or more proper objects of the trust may appoint all or part of the principal of the trust to him or herself as the trustee of a_trust other than that the trust over which the trustee has the power to invade principal provided that the exercise of the trustee’s discretion does not reduce any fixed income_interest of any income_beneficiary of the trust and is in favor of the proper objects of the trust the trustee may make the appointment without prior court approval and without consent of any interested person the trustees of trust are requesting the following rulings grantor and spouse are granted an extension of time pursuant to g and to allocate their available gst exemptions to the date and date transfers to trust and that the gst exemptions allocated to the transfers will be effective as of the date of each transfer assuming ruling is granted appointed property trust and trust had the same inclusion_ratio for gst tax purposes prior to the appointments the appointments on date and date from trust to appointed property trust did not cause trust’s inclusion_ratio to change and any future appointments of assets from trust not made from any future additions to trust to appointed property trust will not cause trust’s inclusion_ratio to change law and analysis ruling sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in this section the provisions of chapter apply to any gst as defined in ' made after date sec_26_2601-1 provides that solely for purposes of chapter an inter_vivos transfer is treated as if it were made on date if it was i subject_to chapter regardless of whether a tax was actually incurred or paid and ii made after date but before date for purposes of this paragraph the value of the property transferred shall be the value of the property on the date the property was transferred sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the plr-150767-06 maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-150767-06 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to made the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case trust was established and the transfers to trust were made before the enactment of the gst tax on date pursuant to a and plr-150767-06 however the transfers to trust are deemed to have been made after the enactment of the gst tax based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor and spouse are granted an extension of time of sixty days from the date of this letter to allocate their respective available gst exemptions to the transfers made to trust on date and date the allocations should be made on supplemental form sec_709 for year and year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns ruling sec_26_2601-1 provides that in general ' b provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under ' b or herein referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of ' sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy ' b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or plr-150767-06 persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust trust for the benefit of grantor's child a a's spouse and a's issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income or principal to one or more of the group consisting of a a's spouse or a's issue trust will terminate on the death of a at which time the trust principal will be distributed to a's issue per stirpes under a state statute enacted after that is applicable to trust a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of a_trust for the benefit of the income beneficiaries of the trust may exercise the discretion by appointing so much or all of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument the trustee may take the action either with consent of all the persons interested in the trust but without prior court approval or with court approval upon notice to all of the parties the exercise of the discretion however must not reduce any fixed income_interest of any income_beneficiary of the trust and must be in favor of the beneficiaries of the trust under state law prior to the enactment of the state statute the trustee did not have the authority to make distributions in trust in the trustee distributes one-half of trust's principal to a new trust that provides for the payment of trust income to a for life and further provides that at a's death one-half of the trust remainder will pass to b or b's issue and one-half of the trust will pass to c or c 's issue because the state statute was enacted after trust was created and requires the consent of all of the parties the transaction constitutes a modification of trust however the modification does not shift any beneficial_interest in trust to a beneficiary or beneficiaries who occupy a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust the new trust will terminate at the same date provided under trust therefore neither trust nor the new trust will be subject_to the provisions of chapter no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case state statute is similar to the provisions of the state statute cited in example of ' b i e in addition the actions of the trustees in this case are similar to those actions set forth in example of ' b i e plr-150767-06 therefore based upon the facts provided and the representations made we conclude that appointed property trust and trust had the same inclusion_ratio for gst tax purposes prior to the appointments the appointments on date and date from trust to appointed property trust did not cause trust’s inclusion_ratio to change and any future appointments of assets from trust not made from any future additions to trust to appointed property trust will not cause trust’s inclusion_ratio to change except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value for federal transfer_tax purposes of any transfers made to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes
